PER CURIAM.
Without examining this ease now as to its merits, a majority of the court have concluded that it is not advisable or proper to interfere with the discretion of the trial court in the granting of the temporary injunction. Adhering to the construction we have heretofore given the act allowing appeals in such cases, we affirm the judgment of the Circuit Court. Lehman v. Graham, 135 Fed. 39, 67 C. C. A. 513; Railroad Commission v. J. Rosenbaum Grain Co., 130 Fed. 110, 64 C. C. A. 444; Kerr v. New Orleans, 126 Fed. 920, 61 C. C. A. 450; Massie v. Buck, 128 Fed. 27, 62 C. C. A. 535.